DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending and considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent No. 1,191,909 to Phillips (“Phillips”).
Regarding claim 1, Phillips discloses an animal trapping apparatus comprising a frame (1-6, 16-17, 27-29) and a pair of complementary jaws (18) rotatably mounted on said frame; at least one spring assembly (21-23) on said frame for cooperating with a pair of opposed levers for urging said complementary jaws toward each other from a first open position to a second closed or animal foot-holding restraining position (pg. 1 lines 101-112; pg. 2 lines 16-42; FIGS. 3-5); a foot pan (26) movably mounted on said frame, said foot pan defining an imaginary vertical center axis (FIGS. 3-5); a trigger having a pair of locking arms (12) pivotally coupled together in a juxtaposed configuration (FIG. 3-5), each locking arm having an elongate configuration that includes a lower portion pivotally coupled to said frame and extends continuously and without obstruction from said portion through said vertical center axis to an inner locking arm portion such that each locking arm is adjustably movable on said frame (FIGS. 3-5); wherein each locking arm is situated between said frame and said foot pan such that said pair of locking arms are operatively coupled to said bottom surface of said foot pan via a pan-to-locking arm link (7-9; FIGS. 3-5; pg. 1 lines 69-89; pg. 2 lines 16-42); wherein said pivotal coupling defines a pivot axis (FIG. 3); wherein said pair of locking arms (12) is each associated with multiple outrigger arms (24-25, 13-15) spaced apart from one another (FIG. 3), each outrigger arm including a top edge having an elongate configuration that is in contact with said bottom surface of said foot pan along an entirety of an area between opposed radial edges of said foot pan so as to form a continuous set of contact regions along said top edge of said outrigger arm, respectively (FIGS. 3, 5); wherein said each outrigger arm (24-25, 13-15) includes a bottom edge opposite said top edge that is in communication with a slot (14, FIGS. 3, 6; pg. 1, lines 78-89), said slot having a configuration for receiving and engaging a nose portion of a respective locking arm in a nested relationship (FIG. 3; pg. 1, lines 78-89); wherein said pair of locking arms (12) is responsive to a downward force of any of said continuous set of contact regions that causes said respective outrigger arm to release engagement with said nose portion such that said at least one spring assembly (21-23) urges said complementary jaws (18) towards each other and to move from said first open position to said second closed or animal foot-hold restraining position (pg. 1 lines 69-89; pg. 2 lines 16-42; FIG. 3).
Claim 1 does not positively claim “a pair of opposed levers,” but instead it mentions a pair of opposed levers in a functional limitation directed to the spring assembly. The spring assembly of Phillips is clearly configured to operate with a pair of opposed levers in the manner recited in claim 1. In other words, the spring assembly of Phillips is capable of cooperating with a pair of opposed levers (rather than with one lever) for urging the jaws towards each other. Nevertheless, in case one argues that claim 1 does positively claim a pair of opposed levers, Phillips discloses one lever (19-20) and does not explicitly teach a pair of opposed levers. It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, applicant’s disclosure does not show patentable significance is providing a pair of levers rather than a single lever. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping apparatus of Phillips by providing a pair of levers, in order to more effectively urge the complementary jaws toward each other.
Phillips does not explicitly teach wherein said pair of locking arms are pivotally coupled together with an axle fastener that is adjustably tightened and defines a pivot axis that intersects said vertical center axis… wherein said each outrigger arm includes a bottom edge opposite said top edge and defines a slot extending upwardly from said bottom edge, said slot having a configuration for receiving and engaging a nose portion of a respective locking arm in a nested relationship. 
It is well settled, however, that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration of Phillips such that the locking arms pivotally coupled together with an axle fastener that is adjustably tightened and defines a pivot axis that intersects said vertical center axis, wherein said each outrigger arm includes a bottom edge opposite said top edge and defines a slot extending upwardly from said bottom edge, said slot having a configuration for receiving and engaging a nose portion of a respective locking arm in a nested relationship, in order to more effectively urge the complementary jaws toward each other.
Regarding claim 2, Phillips discloses wherein said each outrigger arm (24-25, 13-15) includes a rectangular configuration such that said top edge is parallel to said bottom edge (FIG. 3).
Regarding claim 3, Phillips discloses wherein said pan-to-locking arm link (7-9) includes first and second spaced apart right-angle struts, respectively (FIG. 3), said first and second struts each having a horizontal portion operatively coupled to said bottom surface of said foot pan (FIG. 3; pg. 1 lines 69-89; pg. 2 lines 16-42).
Regarding claim 4, Phillips discloses wherein said pan-to-locking arm link (7-9) has an oblong-shaped recess (9) for constraining movement of said pan in a vertical direction relative to said pivot axis (FIG. 3; pg. 1 lines 69-89; pg. 2 lines 16-42).
Regarding claim 5, Phillips discloses wherein said pair of locking arms (12) comprises first and second locking arms disposed opposite to each other (FIG. 3), and wherein said first and second locking arms each have an integrated locking dog (10, 11) at one end thereof, respectively, and wherein each said integrated locking dog is adapted to engage a different one of said complimentary pair of jaws (FIG. 3; pg. 1 lines 69-89; pg. 2 lines 23-42).
Regarding claim 6, Phillips discloses an animal trapping apparatus, comprising a frame (1-6, 16-17, 27-29) and a pair of complementary jaws (18) rotatably mounted on said frame; at least one spring assembly (21-23) on said frame for cooperating with a pair of opposed levers for urging said complementary jaws toward each other from a first open position to a second closed or animal foot-holding restraining position (pg. 1 lines 101-112; pg. 2 lines 16-42; FIGS. 3-5); a foot pan (26) movably mounted on said frame, said foot pan having a top surface and a bottom surface and defining an imaginary vertical center axis; a trigger assembly (including 10-12) located on said frame axially below said foot pan, said trigger assembly including a pair of locking arms (12) arranged in a juxtaposed configuration and pivotally coupled together (FIG. 3); each locking arm having an elongate configuration that includes a lower portion pivotally coupled to said frame and extends continuously and without obstruction from through said imaginary vertical center axis to an inner locking arm portion (FIGS. 3-5); wherein each locking arm is further pivotally coupled together with an axel fastener that defines a pivot axis that intersects with the imaginary vertical center axis  (7-9; FIGS. 3-5; pg. 1 lines 69-89; pg. 2 lines 16-42),  wherein said pair of locking arms is each associated with multiple outrigger arms (24-25, 13-15) spaced apart from one another, each outrigger arm including a top edge having an elongate configuration that is in contact with said bottom surface of said foot pan along an entirety of an area between opposed radial edges of said foot pan so as to form a continuous set of contact regions along said top edge and that defines a slot (14) extending upwardly from said bottom edge for receiving and engaging a nose portion of a respective locking arm in a nested relationship (FIGS. 3, 6; pg. 1, lines 78-89); wherein said pair of complimentary jaws are restrained in said first open position when said respective locking arm is nested in a respective slot (FIG. 3); wherein a downward force on any of said continuous set of contact regions causes said multiple outrigger arms to release engagement with said nose portion of said locking arm such that said at least one spring assembly causes said pair of opposed levers to urge said pair of complementary jaws toward each other and move from said first open position to said second closed or animal foot-holding restraining position (pg. 1 lines 69-89; pg. 2 lines 16-42; FIG. 3).
Claim 6 does not positively claim “a pair of opposed levers,” but instead it mentions a pair of opposed levers in a functional limitation directed to the spring assembly. The spring assembly of Phillips is clearly configured to operate with a pair of opposed levers in the manner recited in claim 6. In other words, the spring assembly of Phillips is capable of cooperating with a pair of opposed levers (rather than with one lever) for urging the jaws towards each other. Nevertheless, in case one argues that claim 6 does positively claim a pair of opposed levers, Phillips discloses one lever (19-20) and does not explicitly teach a pair of opposed levers. It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, applicant’s disclosure does not show patentable significance is providing a pair of levers rather than a single lever. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping apparatus of Phillips by providing a pair of levers, in order to more effectively urge the complementary jaws toward each other.
Regarding claim 7, Phillips discloses wherein: said pair of locking arms (12) is pivotally supported on said frame and is operatively coupled to said bottom surface of said foot pan via a pan-to-locking arm link (7-9); said pan-to-locking arm link includes first and second spaced apart right-angle struts, respectively, said first and second struts each having a horizontal portion affixed to said bottom surface of said foot pan (FIG. 3; pg. 1 lines 69-89; pg. 2 lines 16-42).
Regarding claim 8, Phillips discloses wherein said pan-to-locking arm link (7-9) has an oblong-shaped recess (9) for constraining movement of said pan in a vertical direction relative to said pivot axis (FIG. 3; pg. 1 lines 69-89; pg. 2 lines 16-42).
Regarding claim 9, Phillips discloses wherein said each outrigger arm (24-25, 13-15) includes a rectangular configuration such that said top edge is parallel to said bottom edge (FIG. 3).
Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. As discussed above, Phillips, as modified, teaches each and every element of claims 1-9. It is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration of Phillips such that the locking arms pivotally coupled together with an axle fastener that is adjustably tightened and defines a pivot axis that intersects said vertical center axis, wherein said each outrigger arm includes a bottom edge opposite said top edge and defines a slot extending upwardly from said bottom edge, said slot having a configuration for receiving and engaging a nose portion of a respective locking arm in a nested relationship, in order to more effectively urge the complementary jaws toward each other.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643